Title: Abigail Adams to John Adams, 30 July 1784
From: Adams, Abigail
To: Adams, John



My dearest Friend


 30 July 1784




I was this day made very happy by the arrival of a son in whom I can trace the strongest likeness of a parent every way dear to me. I had thought before I saw him, that I could not be mistaken in him, but I might have set with him for some time without knowing him.
I am at a loss to know what you would wish me to do, as Mr. Jefferson arrived last week at Portsmouth, immediately from Boston, altho he saild a fortnight after me, and went on to Paris.
Some of my Friends suppose that you would rather I should proceed from hence; and agree upon meeting at Brussels than make the journey first to the Hague. If I was to follow my own inclinations I should set off next twesday, but our son thinks I cannot come with convenience untill fryday. We have concluded upon this, to wait your replie to these Letters untill this day week, and come to the Hague or set of for Paris as you think best, or meet you at any place you may appoint. As to the article of cloathing I am full as much at a loss as you can possibly be. I have bought a Lutestring for myself and Nabby which I have had made, and Nabby is equipt with a rideing dress, but I thought the fewer I purchased here the better, as I was so soon to go to Paris, where I suppose it will be necessary to conform to the fashion. If by comeing on first to the Hague, I could relieve you from any trouble, or render you any assistance, I will most cheerfully perform the journey, but Mr. Storer thinks it will be attended with less trouble and expence; which is a matter worth considering, to proceed with my family to Paris. The sooner we meet the more agreeable it will be to me, for I cannot patiently bear any circumstance which detains me from the most desirable object in my estimation that hope has in store for me. I hardly dared flatter myself with the prospect of your comeing for me yourself, and was the less dissapointed when Master John arrived. I shall feel myself perfectly safe under his care. There are many Americans in this city, most of whom I believe have called upon me, some of whom were quite strangers to me. I have not been to any publick entertainment or even seen the curiositys of the city. I chose to wait yours or my Sons comeing. I have not sent on the Letters which I have for you as they contain no particular intelligence, are mere Letters of Friendship.
Nabby has had Letters from Boston, from Dr. Welch and her Cousin Betsy written only 25 days since. Mr. Tracy came out with Mr. Jefferson.

Adieu and believe me most affectionately, most tenderly yours and only yours and wholly yours.
A Adams


I have two excellent servants tho they are not used to the manners and customs of the country, one of whom the maid I am anxious for, never having had the small pox. Dr. Clark would have innoculated her upon her first comeing but I knew not whether we should stay here till she got through it.

